Voto particular disidente emitido por la
Jueza Asociada Se-ñora Pabón Charneco,
al cual se unieron los Jueces Aso-ciados Señores Kolthoff Caraballo y Rivera García.
[...] Access to justice has been defined as the set of conditions that allow the equal use of laws and procedural mechanisms to prevent the violation of rights, to secure legal remedies and to resolve controversies. There can’t be access to justice if you can’t even get a court to hear your case or if you don’t even know that such a thing is possible.
Liana Fiol Matta
Noviembre de 2014(1)
La decisión que anuncia hoy una Mayoría de este Tribunal constituye un uso arbitrario del “Poder”; no del “poder” que nos confieren las leyes y la Constitución de Puerto Rico, sino del “Poder” como concepto de una comunidad política desarrollada. Lamentablemente, hoy cinco (5) com-pañeros han debilitado el acceso a la justicia en Puerto Rico al aumentar los costos que conllevan virtualmente to-dos los procedimientos judiciales en la Isla. Ello, en mo-mentos en que es evidente que el Pueblo no aguanta más aumentos en los costos económicos de su vida a causa de sus instituciones gubernamentales.
El “acceso a la justicia” no puede ser un estribillo amorfo que solamente abracemos en la comodidad de los discursos y los círculos académicos. Si el acceso a la justicia en rea-lidad es un valor que perseguimos como Rama Judicial, es en determinaciones como las de hoy en donde a fin de cuen-tas ese valor debe defenderse a capa y espada. Después de todo, la oda en discursos al acceso a la justicia la recorda-*419rán pocos, a diferencia de las decisiones como las que hoy se anuncian.
Como soy consciente de que el “Poder” que ostento le pertenece en última instancia al Pueblo, me rehúso prestar mi voto para una determinación arbitraria, caprichosa e irresponsable. Por ello, al igual que otros cuatro compañe-ros, DISIENTO enérgicamente del aumento arancelario que hoy se solicita.
I
Hace menos de cinco (5) años, este Tribunal, de forma unánime, solicitó a la Asamblea Legislativa que se apro-bara un nuevo esquema arancelario para los procedimien-tos ante los tribunales de Puerto Rico. Véase In re Aprobación Der. Arancelarios R.J., 179 DPR 985 (2010). En aquel momento se realizó un estudio ponderado y se estableció un nuevo sistema arancelario de pago único, más sencillo, de fácil manejo para los profesionales del Derecho y en beneficio de los ciudadanos que harían uso de la Rama Judicial para atender una amalgama de asuntos cotidianos que van desde una declaratoria de herederos, divorcios, hasta casos en que se reclamen violaciones de derechos constitucionales.
Desde entonces nadie duda que la situación económica de Puerto Rico haya empeorado. Estos momentos de turbu-lencia económica incluso han afectado a la Rama Judicial, la cual para el año fiscal 2014-2015 vio disminuido su pre-supuesto en casi cincuenta y cuatro millones de dólares ($54,000,000). En medio de esta tormenta, la dirección de nuestra Rama también ha cambiado. Ya en una ocasión anterior había expresado que se necesitaba un cambio en la dirección de la Oficina de Administración de los Tribu-nales (OAT). Véase In re Enmdas. Rs. Disciplina Judicial, 191 DPR 563 (2014) (Voto de conformidad). Afortunada-mente, la actual directora administrativa de los Tribuna-*420les, Hon. Isabel Llompart Zeno, ha realizado una encomia-ble labor desde que asumió su puesto hace algunos meses. Me conforta que la dirección de la OAT esté en sus manos, particularmente en estos tiempos de estrechez económica.
Sin embargo, la Directora Administrativa no tiene el control total de la Administración de la Rama Judicial en Puerto Rico. Por ende, su capacidad para manejar los asun-tos fiscales de esta Rama se ve limitada por el poder admi-nistrativo que ostenta, en parte, la Jueza Presidenta Señora Fiol Matta.
Es ante este escenario que hace unas semanas la Jueza Presidenta convocó al Pleno de este Tribunal para discutir asuntos concernientes a la situación económica de la Rama Judicial. En la primera reunión extraordinaria la compa-ñera Jueza Presidenta hizo una presentación del panorama económico de la Rama y resumió algunas medidas que ha-bía llevado a cabo para mejor la salud fiscal de los tribuna-les en Puerto Rico. Para mi sorpresa, la Jueza Presidenta nos anunció que, luego de realizado un Informe por parte del Comité Técnico creado por la Ley Núm. 47-2009 (32 LPRA see. 1476 et seq., 4 LPRA see. 504, 9 LPRA see. 5685 y 34 LPRA sees. 750-751), se proponía recomendarnos que le solicitáramos a la Asamblea Legislativa la aprobación de un aumento en los aranceles de los tribunales de Puerto Rico.
En ese momento varios compañeros le expresamos a la Jueza Presidenta que, antes de proveer nuestra anuencia para un aumento en los aranceles de los tribunales, necesi-tábamos contar con más datos en cuanto a los gastos opera-cionales de la OAT. Ello ante la información que ha trascen-dido públicamente en cuanto al pago de cantidades millonarias en el canon de arrendamiento de las nuevas ins-talaciones del Tribunal de Caguas.(2)
Para mi sorpresa, el día después de esta reunión extra-*421ordinaria del Pleno, la Jueza Presidenta circuló un sobre marcado “Confidencial” en el que, entre otras, se incluía la Resolución que hoy se certifica. En esta se proponía la adop-ción completa del informe sometido por el Comité Técnico y un correspondiente aumento de alrededor de veinte por ciento (20%) en los aranceles de los tribunales de Puerto Rico.
Días después se volvió a convocar a una Reunión extra-ordinaria del Pleno del Tribunal. La compañera Jueza Pre-sidenta nuevamente se limitó a compartir verbalmente con el resto de los miembros del Tribunal una serie de datos aislados en cuanto a la salud fiscal de la Rama Judicial. Sin embargo, no se nos proveyó un desglose de los gastos de la OAT, ni de algún tipo de procedimiento alterno para evitar tener que solicitar un alza de los aranceles. Es decir, la única alternativa sobre la mesa era un aumento arancelario. Lamentablemente, cinco (5) compañeros Jue-ces decidieron ejercer su voto “a ciegas” y dieron su anuen-cia para la Resolución que hoy se certifica.
Según mencionado, en ningún momento se nos proveyó a los miembros del Tribunal un desglose —aunque fuera a grandes rasgos— de los gastos operacionales de la OAT. Es decir, en medio de un ambiente económico difícil y ante una política pública de aumentos tributarios, una Mayoría de este Tribunal prefirió aumentar el costo de acceso a los tribunales en Puerto Rico antes de enrollarse las mangas y estudiar si existen gastos administrativos en la OAT que puedan disminuirse. Me parece que este es un ejercicio muy irresponsable del “Poder” que ostenta cada Juez de este Tribunal.
Con la Resolución que hoy se certifica se propone un aumento que, a final de cuentas, se proyecta que traerá a la Rama Judicial poco más de dos millones de dólares ($2,000,000) adicionales. Tal cantidad a primera vista pa-rece considerable, pero el propio Comité Técnico en su In-forme expresa que esa cantidad adicional “no resulta *422notable”.(3) En otras palabras, en el macro la Rama Judicial ingresara a sus arcas una cantidad poco considerable, mientras que en el micro los ciudadanos verán reflejado un aumento de 20% en los aranceles que deben pagar antes de acceder a los tribunales de Puerto Rico.(4)
Para mi tranquilidad mental, y debido a que me rehúso a ejercer mi autoridad constitucional en el vacío, decidí reali-zar un análisis más completo, el cual incluyó una investiga-ción en el portal cibernético de la Oficina de la Contralora de Puerto Rico para encontrar algunos contratos que ha sus-crito la OAT en el año fiscal 2014-2015. Ello debido a que, como mencioné, esa información no se nos brindó al mo-mento de considerar la Resolución que hoy se certifica. Con tan solo varias horas de investigación, lo que encontré me causó una gran frustración y, francamente, un coraje in-menso al ver parte de los gastos que algunos de mis compa-ñeros rehusaron considerar antes de aumentar los arance-les de los tribunales. A continuación, una pequeña muestra.
II
Para el año fiscal 2014-2015, el Registro de Contratos de la Oficina de la Contralora de Puerto Rico revela que la OAT ha pactado una serie de contratos en calidad de “Ser-vicios Legales”. Entre los más sorprendentes, se encuentra uno por la cantidad de cincuenta mil dólares ($50,000) con el bufete McConnell Valdés.(5) Si tomamos en considera-ción unos trece (13) contratos adicionales, se revela que en tan solo estos contratos la OAT ha pactado la suma de *423cuatrocientos setenta y tres mil ciento ochenta dólares ($473,180) en calidad de “Servicios Legales”.(6) Esa suma —que no puedo certificar que representa la cantidad total de gastos en servicios legales ante la ausencia de informa-ción en que nos encontramos algunos miembros del Tribunal— me parece exorbitante. Ello, particularmente cuando la OAT cuenta con una de las divisiones de asuntos legales más grandes del Gobierno. Cabe preguntarse si, en tiem-pos de estrechez económica, esta cantidad de gastos en “servicios legales” es defendible o absolutamente necesaria. Como mínimo debimos evaluarla completamente antes de considerar aumentar los aranceles de los tribunales.
Otro contrato considerable fue pactado por “Servicios de Oficial de Prensa” con la firma Eje Puerto Rico, Inc. El 5 de agosto de 2014 se firmó un contrato con vigencia hasta el 30 de junio de 2015 por la cantidad de ciento cincuenta mil dólares ($150,000).(7) Cabe preguntarse si en tiempos de estrechez económica este tipo de gasto es aconsejable.
Por otro lado, en el listado de contratos que pude revisar encontré que la OAT ha pactado diversos contratos en ca-lidad de “Servicios de Trabajador Social, Consejero o Psicólogo”. Si tomamos en consideración ocho (8) de esos contratos, se llega a la suma de trescientos ochenta y cuatro mil ochocientos ochenta y cinco dólares ($384,885) gastados en servicios de trabajador social.(8) Nuevamente, reconozco que la Rama Judicial probablemente tiene necesidad de estos servicios, pero cabe preguntarse si ante la realidad económica que vivimos esa cantidad es un gasto *424exorbitante. La Mayoría que hoy certifica la Resolución de epígrafe ni siquiera consideró estos contratos.

Si sumamos todos estos gastos discutidos, se llega a la cantidad de un millón ocho mil sesenta y cinco dólares ($1,008,065) en contratos de servicios legales, publicidad y trabajadores sociales. Ello solo tomando en consideración los contratos mencionados en este voto particular. Esto re-presenta casi la mitad de lo que se cobraría con el aumento de aranceles que hoy se solicita.

Según mencioné, este estudio lo realicé en tan solo al-gunas horas utilizando exclusivamente el portal ciberné-tico de la Oficina de la Contralora. Por lo tanto, no pre-tendo que sea considerado como un estudio exhaustivo ni preciso del tema. Sin embargo, me vi obligada a realizarlo ya que no se le entregó esta información a los miembros del Tribunal al momento de discutir el aumento arancelario que hoy se propone. Como el “Poder” no puede ejercerse en el vacío, no puedo estar conforme con un aumento en los aranceles al enterarme del tipo de gastos que está incu-rriendo la OAT. Ciertamente, algunos de estos gastos son explicables y probablemente necesarios, pero como mínimo debíamos evaluar si se podían recortar gastos a nivel de la OAT, antes de pasarle la factura al Pueblo a través de un aumento arancelario que representa otro aumento más en la vida cotidiana de todos los puertorriqueños.
III
Lo anterior demuestra que, lamentablemente, cinco (5) de mis compañeros tomaron la ruta fácil al momento de manejar la situación económica de la Rama Judicial. Era mucho más conveniente solicitar un aumento arancelario —pagable por el Pueblo— que sentarse a escudriñar con-cienzudamente los gastos de nuestra Rama y preguntarnos si en realidad podemos gastar más de un millón de dólares en contratos de servicios legales, publicidad, trabajadores *425sociales privados, etc. El expediente es claro en que existen gastos en la Rama Judicial que no son defendibles en tiem-pos de estrechez económica. Estos van desde cánones de arrendamiento exorbitantes hasta pactos con contratistas independientes por servicios profesionales. Antes de pa-sarle esa factura al Pueblo, lo correcto era escudriñar esos gastos en aras de poner nuestra propia casa en orden, en vez de automáticamente acudir a los bolsillos de los ciuda-danos que necesitan los servicios de la Rama Judicial. Es por eso que el voto a ciegas que acaba de emitir una mayo-ría de miembros de este Tribunal es arbitrario y una mues-tra del uso del “Poder” al desnudo.!9)
La verdadera fibra de los que ostentan algún tipo de “Poder” se mide cuando llega el momento de tomar decisio-nes difíciles. Existe una base invisible en la que todo nues-tro pacto social se sustenta: que aquellos a los que el Pueblo les ha delegado el “Poder” lo usaran, como mínimo, de manera concienzuda, con toda la información necesaria so-bre la mesa. El Pueblo no nos ha concedido el “Poder” para manejar los asuntos económicos como si se tratara de jugar a la ruleta.
La Resolución que se certifica hoy no se tomó con toda la información pertinente disponible para los miembros de este Tribunal. El que cinco (5) compañeros ejerzan su voto hoy a ciegas es lamentable, pero me causa mucha frustra-ción el que probablemente esta no sea la última decisión arbitraria tomada por una mayoría del Tribunal en cuanto a la situación económica de la Rama Judicial: nubes de tormenta se asoman en el horizonte. Solo espero que exista todavía una fibra moral fuerte en el seno de este Tribunal para enfrentarlas.
*426— O —

(1) (Escolio omitido y énfasis suplido). L. Fiol Matta, Access to Justice and the Courts, Trinity Washington University, págs. 12-13, disponible en http:// www.ramajudicial.pr/Prensa/Galerias/2015/02-04-15c/doc/ Access-Justice-Courts.pdf


(2) La información que ha transcendido públicamente revela que la Rama Judicial pagó alrededor de ocho millones de dólares ($8,000,000) en arrendamiento para un edificio que, al momento de entregarse, aún no estaba habilitado para las funcio-nes judiciales.


(3) Oficina de Administración de los Tribunales, Informe técnico sobre los nuevos derechos de aranceles por el trámite de acciones civiles en el Tribunal General de Justicia, 17 de febrero de 2015, pág. 23.


(4) Por ejemplo, un ciudadano promedio ahora tendrá que pagar, en adición a los honorarios de abogados y los impuestos aplicables a ese servicio, veinte dólares ($20) adicionales en aranceles para un apelación ante el Tribunal Supremo.


(5) Véase Oficina del Contralor, Contrato OAT Núm. 2015-00039, firmando el 31 de julio de 2014 con vigencia hasta el 30 de junio de 2015.


(6) Véase Oficina del Contralor, Contratos de OAT Núms. 2015-00001, 2015-000063, 2014-000039, 2015-000003, 2015-000008, 2014-000236, 2015-000011, 2015-000081, 2015-000048, 2015-000240, 2015-000043, 2014-000105, 2015-000015.


(7) Véase Oficina del Contralor, Contrato OAT Núm. 2015-00041, firmando el 5 de agosto de 2014 con vigencia hasta el 30 de junio de 2015.


(8) Véase Oficina del Contralor, Contratos de OAT Núms. 2014-000225, 2015-000004, 2015-000016, 2015-000031, 2015-000051, 2015-000007, 2015-000032, 2015-000046, 2014-000022.


(9) Espero que la Rama Legislativa haga uso de sus facultades constitucionales y estudie la propuesta que hoy se certifica con todos los datos pertinentes disponibles. Según ha trascendido públicamente, varios miembros del cuerpo consti-tucional hermano han expresado dudas en cuanto a las medidas aprobadas por una Mayoría de este Tribunal. Véase Llamado a la calma para Fiol Matta, M. Rivera Sánchez, El Vocero, 9 de marzo de 2015, pág. 8.